DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 24 July 2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-142379 application as required by 37 CFR 1.55. As such, the effective filing date is considered to be 11 July 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0035453 (“Nelson”) in view of WO 2018/079737 A1 (“Matumoto”).
As discussed above, applicant has not met the requirements for a foreign priority claim under 35 USC 119(a)-(d), and therefore WO 2018/079737 A1 is prior art under 35 USC 102(a)(1). WO 2018/079737 A1 has a common inventor with the pending application. As such, the rejection might be overcome by (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(1)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(1)(B).
The Office notes that, should the applicant meet the requirements of 35 USC 119(a)-(d), based upon the earlier effectively filed date of the reference (28 October 2016), WO 2018/079737 A1 would constitute prior art under 35 U.S.C. 102(a)(2). Such a rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The citations of WO 2018/079737 A1 are to US 2019/0300698, which is a US national stage version of the reference, and thus considered to be a faithful translation.
As to claim 1, Nelson teaches a composite core for an electrical cable, thus a composite cable formed from high strength fibers (abstract, para. 0028), in a thermoplastic matrix (abstract, para. 0029), thus a high-strength fiber composite cable.
Nelson does not teach the specific matrix of thermoplastic resin mixed with the recited oligomeric product. However, Nelson is generally concerned with impregnation of the matrix resin into fibers (abstract). Matumoto teaches a resin composition having improved fluidity in a molten state comprising a thermoplastic polymer, and an oligomer having Mw no greater than 10,000, being the product of an organic group having phenolic hydroxyl group, and a compound having a glycidyl group (abstract). Specifically, Matumoto teaches that the glycidyl compound may be glycidyl ether (para. 0045, 0046), specifically exemplifying glycidyl ether compounds (paras. 0090-0092, 0095). Matumoto teaches that increasing flowability is important in carbon fiber impregnating processes to obtain composites (paras. 0002, 0124). 
As such, it would be obvious to modify the cable of Nelson, using the composition of Matumoto, as Matumoto teaches such thermoplastic compositions have improved flowability for forming carbon fiber composites.
As to claim 2, Nelson does not teach the recited amount of oligomer. However, Matumoto teaches the thermoplastic composition should contain 0.1 to 30 % by mass of the oligomer (abstract), which is within the recited range.
As to claim 3, Nelson teaches that the thermoplastic matrix may be polyphenylene sulfide (para. 0029). In addition, Matumoto teaches polyphenylene sulfide as a thermoplastic polymer (para. 0058).
As to claim 4, Nelson does not teach polyphenylene ether, but teaches that any thermoplastic matrix for embedding fibers may be used (para. 0029). Matumoto furthermore, teaches the use of polyphenylene ether as a thermoplastic matrix resin (para. 0058), and as such, polyphenylene ether is an obvious substitution suggested by Matumoto.
As to claim 5, Nelson teaches the use of fluoropolymers (fluororesin) as the matrix (para. 0029).
As to claim 6, Nelson teaches the use of polyamides as the thermoplastic matrix (para. 0029), thus amide group containing resin. Matumoto, moreover, teaches the use of such resins (para. 0059), in the thermoplastic composition.
As to claim 7, Nelson teaches that carbon fibers are particularly suitable as the high strength fibers (para. 0028, 0099).
As to claim 9, Nelson teaches a composite core for an electrical cable, thus a composite cable formed from high strength fibers (abstract, para. 0028), in a thermoplastic matrix (abstract, para. 0029), thus a high-strength fiber composite cable.
Nelson teaches impregnating fiber rovings (bundles) with thermoplastic resin in an extruder, where the thermoplastic resin matrix is melted (para. 0030, 0042, 0043), thus heating and melting a matrix resin and impregnating high strength fibers. Nelson further teaches pultrusion shaping (molding) the impregnated fibers (para. 0099). 
Nelson does not teach that the matrix resin is the recited combination of thermoplastic resin and recited oligomer, nor the melt flow rate. However, Nelson is generally concerned with impregnation of the matrix resin into fibers (abstract). Matumoto teaches a resin composition having improved fluidity in a molten state comprising a thermoplastic polymer, and an oligomer having Mw no greater than 10,000, being the product of an organic group having phenolic hydroxyl group, and a compound having a glycidyl group (abstract). Specifically, Matumoto teaches that the glycidyl compound may be glycidyl ether (para. 0045, 0046), specifically exemplifying glycidyl ether compounds (paras. 0090-0092, 0095). Matumoto teaches that increasing flowability is important in carbon fiber impregnating processes to obtain composites (paras. 0002, 0124). Furthermore, given the identity of the components, it would be expected that the oligomer added, in the same amounts as recited by Matumoto (abstract, teaching the same amount of oligomer) would result in the increase in flow rate. This is furthermore an obvious result, by observing the MFR of examples 10 and 11 and comparative examples 5 and 6 of Matumoto (table 1), showing at least a 1.5 time increase in MFR over thermoplastics without the oligomer additive. 
As such, it would be obvious to modify the method of Nelson, using the composition of Matumoto, as Matumoto teaches such thermoplastic compositions have improved flowability for forming carbon fiber composites, including MFR at least 1.5 times that of the thermoplastic resin without the oligomer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0035453 (“Nelson”) in view of WO 2018/079737 A1 (“Matumoto”) as applied to claim 1, further as evidenced by US 5,897,447 (“Nishihara”) and Celanese, Fortron PPS Short Term Properties Guide (2016) (“Celanese”).
As to claim 8, Nelson teaches the ribbon formed from the thermoplastic and carbon fiber is approximately 25 to 80 wt % of carbon fiber, and 20 to 75 wt % thermoplastic (para. 0007). While Nelson does not teach a range in volume content, given the preferred resin, FORTRON PPS 205 polyphenylene sulfide and Toray T700S carbon fiber (para. 0099). According to Celanese, PPS of this type has a density of 1.35 g/cm3 (as evidenced by Celanese, p. 4), and T700SC carbon fiber is 1.8 g/cm3 (as evidenced by Nishihara, 9:35-40), such that the volume percentage is calculated to be approximately 20 to 75 vol% carbon fiber, which substantially overlaps the recited range. As such, given the weight range and preferred resins, it would be obvious to use volume percentages of the carbon fiber given the teaching of Nelson. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764